Citation Nr: 0924033	
Decision Date: 06/25/09    Archive Date: 07/01/09

DOCKET NO.  05-32 632	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for the cause of 
the appellant's deceased spouse's death.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The appellant's deceased spouse had recognized guerrilla 
service from March 1945 to February 1946 and service with the 
New Philippine Scouts from July 1946 to May 1949.  The 
claimant is advancing her appeal as a widow.

The matter of new and material evidence to reopen a claim for 
legal entitlement to service connection for the cause of the 
appellant's deceased spouse's death comes before the Board of 
Veterans' Appeals (Board) on appeal from a May 2005 rating 
decision by a Regional Office (RO) of the VA.  In January 
2008, the Board remanded that issue.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The appellant is attempting to reopen a claim of entitlement 
to service connection for the cause of her deceased spouse's 
death.

Unfortunately, another remand is warranted as certain action 
requested in the January 2008 Board remand has not been 
performed in full.  Stegall v. West, 11 Vet. App. 268, 271 
(1998).

The Board's previous remand noted that in the context of a 
claim for Dependency and Indemnity Compensation (DIC) 
benefits, section 5103(a) notice must include (1) a statement 
of the conditions, if any, for which a veteran was service 
connected at the time of his or her death; (2) an explanation 
of the evidence and information required to substantiate a 
DIC claim based on a previously service-connected condition; 
and (3) an explanation of the evidence and information 
required to substantiate a DIC claim based on a condition not 
yet service connected.  Hupp v. Nicholson, 21 Vet. App. 342, 
352-53 (2007).

The notice provided in March 2008 pursuant to the Board's 
remand does not comport with the standards set out in Hupp.  
The March 2008 notice letter did not state what conditions 
the appellant's deceased spouse was service-connected for at 
the time of his death.  Additionally, the notice letter 
informed the appellant that she was notified of the previous 
denial of her claim in February 1991.  In fact, the most 
recent final denial of her claim was in September 2004, and 
she should be so informed.  

Accordingly, the case is REMANDED for the following action:

1.  Provide the appellant a letter 
providing her the notice required under 
Hupp v. Nicholson, 21 Vet. App. 342 
(2007), specifically identifying the 
conditions for which her deceased spouse 
was service-connected at the time of his 
death and providing an explanation of the 
evidence and information required to 
substantiate a DIC claim based on a 
previously service-connected condition.  
An explanation of the evidence and 
information required to substantiate a DIC 
claim based on any conditions not yet 
service-connected should also be provided.  
Finally, the notice letter should inform 
the appellant that the most recent final 
denial of her claim was in September 2004.  
The appellant should have opportunity to 
respond.

2.  Thereafter, re-adjudicate the claim.  
If it remains denied, the issue an 
appropriate supplemental statement of the 
case and give the appellant the 
opportunity to respond. The case should 
then be returned to the Board, if in 
order, for further review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




